Citation Nr: 0120793	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had verified active military service from 
November 1952 to October 1956 and from August 1957 to August 
1961.

This matter came before the Board of Veterans' Appeals (Board 
or BVA) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In August 2000, the Board 
remanded the case to the RO in response to a submission 
received by the RO in May 2000, in which the veteran 
requested a personal hearing before a member of the Board 
sitting at the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 20.704, 
20.1304(a) (1999)).  The hearing was scheduled and the 
veteran was informed of the date, time and location of the 
hearing.  The veteran failed to report for the hearing, and 
he has not provided good cause for his failure to report nor 
has he requested a rescheduled hearing.  Therefore, the Board 
considers his request for a hearing withdrawn.


REMAND

The veteran seeks service connection for a lung disorder, 
contending that he currently suffers from a lung disorder 
that is etiologically related to his service.  Specifically, 
he has urged that he was hospitalized on several occasions 
during his first period of service for pneumonia and 
respiratory problems, and that his present disorder is 
related to these episodes.  The RO had previously reviewed 
this claim and denied it after only considering service 
medical records from his second period of service.  Recently, 
the medical records from his first period of service were 
located and associated with the claims folder.  The RO has 
not yet reviewed these records, and the veteran has not 
waived RO consideration of these records.  

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the need for the agency of original jurisdiction 
to review the service medical records prior to Board review, 
and because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The Board believes that 
additional medical opinion evidence could be helpful in light 
of the new records.  A medical opinion should be sought in 
this case to determine whether it is at least as likely as 
not that the veteran's current respiratory disorder is 
related to service including consideration of whether any 
purported preexisting respiratory disease, i.e., asthma, was 
worsened in service and is related to his current lung 
disorder, as suggested in a November 1999 private medical 
opinion submitted by the veteran.  Records from the first 
period of service include an X-ray in September 1954 which 
revealed hilar and perihilar exaggeration as well as hilar 
calcification which was not considered disqualifying at the 
time.  It is noted that, as to the second period of service, 
the veteran reported in August 1961 that he had a childhood 
history of asthma that had not recurred.  He was, however, 
treated for bronchitis in 1957 and bronchitis and asthma in 
1959.  The VA examination report of record noted only one 
episode of bronchitis in service.  The examiner's opinion 
was, in part, based on the observation that there was only 
one episode of bronchitis in service.  The Board is of the 
opinion that clarification would be helpful under these 
circumstances.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied. 

2.  The RO should obtain an opinion from 
an appropriate medical expert as to 
whether any current respiratory disorder 
is causally related to service.  
Specifically, the examiner should address 
the likelihood that the veteran had a 
respiratory disorder that preexisted his 
military service, and if so, whether it is 
at least as likely as not that any such 
preexisting disorder permanently worsened 
in service.  If a preexisting respiratory 
disorder is determined to have been 
permanently worsened in service, the 
examiner should indicate whether it is at 
least as likely as not that the worsening 
in service was due to the natural 
progression of the disease.  If it is 
determined that the veteran did not have a 
respiratory disorder that preexisted his 
military service, the examiner should 
clearly state whether it is at least as 
likely as not that any current respiratory 
disorder is otherwise etiologically 
related to any incident of the veteran's 
military service.  A complete rationale 
should be given for the opinions with 
references to the record, and the examiner 
should comment and reconcile his or her 
findings with those of Kenneth A. Muckala, 
M.D., as set forth in his November 1999 
correspondence.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





